                                                                          DISTRICT OF OREGON
                                                                               FILED
                                                                               May 16, 2019
                                                                       Clerk, U.S. Bankruptcy Court



         Below is an order of the court.
 1
 2
 3
 4
 5
                                                         _______________________________________
 6                                                                 PETER C. McKITTRICK
                                                                   U.S. Bankruptcy Judge
 7
 8
 9                               UNITED STATES BANKRUPTCY COURT
10                                  FOR THE DISTRICT OF OREGON
11   In Re:                                        )
                                                   )   Bankruptcy Case No.
12   PETER SZANTO,                                 )   16-33185-pcm7
                                                   )
13                                                 )   ORDER DENYING DOC.
                                                   )   729
14                                                 )
                                  Debtor.          )
15                                                 )
16        In December of 2018, the Court entered an order approving an
17   application by the then chapter 7 trustee, Stephen P. Arnot (Arnot) to
18   employ legal counsel in Singapore (Singapore Counsel) pursuant to 11
19   U.S.C. § 327 and Fed. R. Bankr. P. 2014.            Doc. 625 (the First Employment
20   Order).    Arnot employed Singapore Counsel to assist him in domesticating
21   and/or registering in Singapore this Court’s October 2, 2018, Order
22   Granting Trustee’s Motion for Contempt (the Contempt Order).                   Doc. 590.
23   The Contempt Order requires, among other things, that Debtor sign
24   documents authorizing HSBC Bank Singapore Ltd. (HSBC) to release
25   information to the Trustee and assist the Trustee in obtaining turnover
26   of all property of the bankruptcy estate that Debtor transferred to


     Page 1 -    ORDER DENYING DOC. 729


                          Case 16-33185-pcm7   Doc 734   Filed 05/16/19
 1   and/or was on deposit with HSBC.       The Court ultimately overruled Debtor’s
 2   objections to the First Employment Order.        See Doc. 651.
 3        Arnot resigned as chapter 7 trustee on March 26, 2019.         Doc. 701.
 4   On the same day, Candace Amborn (Amborn) was appointed successor trustee.
 5   Doc. 702.    Shortly thereafter, Amborn filed an amended application to
 6   employ Singapore Counsel that is identical in substance to the
 7   application filed by Arnot.    See Doc. 722.      The court approved Amborn’s
 8   application to employ Singapore Counsel in an order entered on April 10,
 9   2019 (the Second Employment Order).      Doc. 722.
10        Debtor has now filed a motion captioned Debtor’s Notice of Motion
11   and Motion to Disqualify and/or Strike-Out Sham Employment Application of
12   Singapore counsel and Order Thereon (Docket Entries 625 and 722) (the
13   Motion to Vacate).    Doc. 729.   Debtor argues that the First Employment
14   Order and Second Employment Order (referred to collectively as the
15   Employment Orders) should be vacated because Singapore Counsel are not
16   licensed to practice law in the United States and thus may not appear
17   before a court in this Federal District under LBR 9010-1(a) and LR 83-3.
18   Debtor also argues that Singapore Counsel are not disinterested as
19   required under § 327(a) because they have interests adverse to Debtor’s
20   interests.    The Court rejects both arguments.
21        Debtor’s argument that the Employment Orders should be vacated
22   because they violate LBR 9010-1(a) and LR 83-3 is without merit.         LBR
23   9010-1(a)(1) provides that “[t]o appear before the court, an attorney
24   must be admitted to practice before the district court.”          LR 83-3, made
25   applicable by LBR 9010-1(a)(2)(C), addresses pro hac vice applications
26   and provides that an “attorney who is an active member in good standing


     Page 2 -    ORDER DENYING DOC. 729


                       Case 16-33185-pcm7   Doc 734   Filed 05/16/19
 1   of the bar of any United States court, or the highest court of any state,
 2   territory, or insular possession of the United State, may apply to be
 3   specially admitted pro hac vice in a particular case” if certain
 4   requirements are satisfied.     Debtor misapprehends the nature of the
 5   employment approved in the Employment Orders.          Singapore Counsel have not
 6   applied to appear, and are not appearing, pro hac vice before this Court.
 7   As a result, there is no requirement that Singapore Counsel be attorneys
 8   licensed to appear before a United States federal or state court.
 9   Singapore Counsel were and have been retained by the former and current
10   chapter 7 trustees to represent them in Singapore.
11        Debtor’s second argument, that the Employment Orders should be
12   vacated because Singapore Counsel are not disinterested because they have
13   interests adverse to Debtor’s interests is also without merit.         A
14   disinterested person is a person who
15        (A)   is not a creditor, an equity security holder, or an insider;
16        (B) is not and was not, within 2 years before the date of the
          filing of the petition, a director, officer, or employee of the
17        debtor; and
18        (C) does not have an interest materially adverse to the interest of
          the estate or of any class of creditors or equity security holders,
19        by reason of any direct or indirect relationship to, connection
          with, or interest in, the debtor, or for any other reason.
20
     § 101(14).   “Disinterested” has a specific and narrow definition under
21
     the Bankruptcy Code.    Debtor does not argue, and has not shown, that
22
     Singapore Counsel are not disinterested within the meaning of the
23
     Bankruptcy Code.    It is common that an attorney will advance interests
24
     that are in conflict with a debtor’s interests in the course of
25
     representing a chapter 7 trustee.
26


     Page 3 -   ORDER DENYING DOC. 729


                        Case 16-33185-pcm7   Doc 734   Filed 05/16/19
 1         The Court has considered any additional arguments raised by Debtor
 2   in the Motion.   The Court has already addressed and rejected many of
 3   those arguments in earlier orders.     For the same reasons stated in
 4   previous orders, those additional arguments are rejected now as well.
 5   Any remaining arguments are irrelevant and/or without merit.
 6         For the reasons stated above,
 7         IT IS HEREBY ORDERED that the Motion To Vacate is DENIED.
 8                                         ###
 9   cc:   Peter Szanto (via ECF)
           Chapter 7 Trustee (via ECF)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     Page 4 -   ORDER DENYING DOC. 729


                      Case 16-33185-pcm7   Doc 734   Filed 05/16/19
